  Case 1:18-cv-00556-GJQ-PJG ECF No. 16 filed 12/19/18 PageID.77 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN

 SHEILA DINGER,

        Plaintiff,                                 Case No. 1:18-cv-00556-GJQ-PJG

 v                                                 HON. GORDON J. QUIST

 BENZIE COUNTY; BENZIE COUNTY
 ANIMAL CONTROL; JAMIE CROEL,
 in her individual and official capacity
 and KYLE MAURER, in his individual
 and official capacity,

     Defendants.
_________________________________________________________________
 Michelle M. McLean (P71393)        Allan C. Vander Laan (P33893)
 Jake W. Lombardo (P74416)          Cummings, McClorey, Davis & Acho
 Bolhouse Hofstee & McLean PC       Attorneys for Defendants
 Attorneys for Plaintiff            2851 Charlevoix Dr., S.E. - Suite 327
 3996 Chicago Dr SW                 Grand Rapids MI 49546
 Grandville, MI 49418-1384          616-975-7470
 michellem@bolhouselaw.com          avanderlaan@cmda-law.com
 jakel@bolhouselaw.com
 616-531-7711
__________________________________________________________________

                        STIPULATION OF DISMISSAL WITH PREJUDICE

             The parties, through their respective counsel, stipulate and agree to dismissal of

Defendants from this action with prejudice and without costs, interest or attorney fees to

any of the parties.

Dated: December 19, 2018


                                               /s/ Michelle M. McLean with permission
                                               Michelle M. McLean (P71393)
                                               Attorney for Plaintiff



                                               /s/ Allan C. Vander Laan
                                               Allan C. Vander Laan (P33893)
                                               Attorney for Defendants


00807204-1
  Case 1:18-cv-00556-GJQ-PJG ECF No. 16 filed 12/19/18 PageID.78 Page 2 of 2




                                      ORDER OF DISMISSAL

                    At a session of said Court held on the 19th day of December, 2018.

                    PRESENT: THE HONORABLE GORDON J. QUIST


             Upon reading and filing of this stipulation, and the Court being fully advised in the

premises:

             IT IS ORDERED that Plaintiff’s actions against Defendants are dismissed with

prejudice and without costs, interest or attorney fees to either party.

             This is a final Order and closes the case.


                                                ____________________________________
                                                    /s/ Gordon J. Quist
                                                GORDON J. QUIST
                                                United States District Judge




00807204-1
